PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/691,820
Filing Date: 31 Aug 2017
Appellant(s): PERLMUTTER et al.



__________________
Mark M. Friedman
Registration No. 33,883
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/19/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/09/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments (Brief, pages 1-17) have been fully considered and are addressed below.
Appellant’s arguments regarding Rejections under 35 U.S.C 112 First Paragraph, Examiner maintains the rejections  under 35 U.S.C 112 First Paragraph because there is no support of the amended claims (receiving, at a proxy, an encrypted request for a resource on a server, said encrypted request communicated via transport layer security (TLS) protocol, said TLS protocol including an unencrypted server name indication (SNI) extension, and said unencrypted SNI extension including a first location of the resource; and (b)    establishing, by said proxy, an initial connection to said first location, said establishing based on said first location included in said unencrypted SNI extension.) in the specification including claimed support in cited examples of the brief (page12,  https://tools.ietf.org/html/rfc5246  and https://tools.ietf.org/html/rfc6066.).  Regarding Appellant claims that the amendments to the claim are inherent or well-known in TLS protocol and SNI extension, the Appellants 
The specification need not teach what is well known in the art. However, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941, 94 USPQ2d 1823, 1827 (Fed. Cir. 2010) ("ALZA was required to provide an adequate enabling disclosure in the specification; it cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the missing information in the specification."); Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1283, 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007) ("Although the knowledge of one skilled in the art is indeed relevant, the novel aspect of an invention must be enabled in the patent."). The Federal Circuit has stated that "‘[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.’" Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)). The rule that a specification need not disclose what is well known in the art is "merely a rule of supplementation, not a substitute for a basic enabling disclosure." Genentech, 108 F.3d at 1366, 42 USPQ2d 1005; see also ALZA Corp., 603 F.3d at 940-41, 94 USPQ2d at 1827. Therefore, the specification must contain the information necessary to enable the novel aspects of the claimed invention. Id. at 941, 94 USPQ2d at 1827; Auto. Technologies, 501 F.3d at 1283-84, 84 USPQ2d at 1115 ("[T]he ‘omission of minor details does not cause a specification to fail to meet the enablement requirement. However, when there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out, undue experimentation is required.’") (quoting Genentech, 108 F.3d at 1366, 42 USPQ2d at 1005). For instance, in Auto. Technologies, the claim limitation "means responsive to the motion of said mass" was construed to include both mechanical side impact sensors and electronic side impact sensors for performing the function of initiating an occupant protection apparatus. Auto. Technologies, 501 F.3d at 1282, 84 USPQ2d at 1114. The specification did not include any discussion of the details or circuitry involved in the electronic side impact sensor and thus, failed to apprise one of ordinary skill how to make and use the electronic sensor. Because the novel aspect of the invention was side impact sensors, the patentee could not rely on the knowledge of one skilled in the art to supply the missing information. Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1114. 

Not everything necessary to practice the invention need be disclosed. Trs. of Bos. Univ. v. Everlight Elecs. Co., LTD., 896 F.3d 1357, 1364 (Fed. Cir. 2018) (explaining that while "the specification must enable the full scope of the claimed invention[,]" "[t]his is not to say that the specification must expressly spell out every possible iteration of every claim."). For instance, "‘a specification need not disclose what is well known in the art.’" Id. (quoting Genentech, Inc.v. Novo Nordisk A/S, 108 F.3d 1361, 1366 (Fed. Cir. 1997)); see also AK Steel Corp. v. Sollac & Ugine, 344 F.3d 1234, 1244 (Fed. Cir. 2003). This is of particular importance with respect to computer-implemented inventions due to the high level of skill in the art and the similarly high level of predictability in generating programs to achieve an intended result without undue experimentation. See MPEP § 2164.08. 

Argument: Gautam in view of Prince fails to disclose said unencrypted SNI extension including a first location of the resource; and
(b) establishing, by said proxy, an initial connection to said first location, said establishing based on said first location included in said unencrypted SNI extension.
Response: Gautam discloses said unencrypted SNI extension including a first location of the resource  (fig 1 and 3, para 2, 10, The SNI extension identifies the name of the server with which the client is attempting to establish a connection, here identifies the server interpreted as including the first location of the resources in SNI extension, regarding the SNI extension being unencrypted. It is well known from the TLS draft specification that the SNI is added to the ClientHello message, sent during the TLS handshake, when the client and server do not yet share an encryption key, and is thus unencrypted). Gautam further discloses “the connection request message 330 may be a Transport Layer Security (TLS) client hello message with a server name identification (SNI) extension.  More specifically, the connection request message may be a TLS version 1.2 client hello message with an SNI extension.  When the proxy device 130 receives the connection request message 330, the proxy device 130 may inspect 340 the connection request message 330.  More specifically, at 340, the proxy device 130 may inspect the IP address listed in the connection request message 330 as well as the server name or domain name listed in the SNI extension of the connection 
request message 330.  (para 24, fig 3, elements 330-160, the proxy device 130 
may allow the connection if the server name matches the domain name,).

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    3300
    2560
    media_image3.png
    Greyscale


Argument: Gautam in view of Prince fails to disclose wherein said encrypted request includes a second location of the resource, and said initiating ignores said second location. 
Response: Prince discloses wherein said encrypted request includes a second location of the resource, and said initiating ignores said second location (col 23, lines 1-43, resolving multiple IP address by redirecting to the data center, After successfully negotiating a secure session, the client transmits an encrypted request to the proxy server (e.g., an HTTPS request), the initial connection was made using virtual host A. The proxy server  decrypts the request  to determine the destination host, thus the second location i.e. example.com has been ignored to establish a connection using SNI extension).
Argument: Gautam in view of Prince fails to disclose wherein said second location is selected from the group consisting of:
(a)    an internet host in a host header field of an HTTP request message; and
(b)    derived from a Uniform Resource Locator (URL) supplied by a user on a
client.
Response: Prince discloses wherein said second location is selected from the group consisting of: 
(a) an internet host in a host header field of an HTTP request message; and 
(b) derived from a Uniform Resource Locator (URL) supplied by a user on a client (col 23, lines 1-43, example1 and example2.com sharing the same IP address, URL that begins with HTTPS (e.g., https://example1.com or https://example2.com), thus the second location [IP address] derived from a URL).

Note: No arguments for Grounds of Rejection of Dependent Claims 2, 5-7, and 11-13, is provided in the appeal brief. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

MOHAMMAD SIDDIQI
/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        

Conferees:
HARESH PATEL
/HARESH N PATEL/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        

CARL G COLIN
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493                                                                                                                                                                                                        
                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.